Case: 13-13435    Date Filed: 07/10/2014   Page: 1 of 4


                                                               [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 13-13435
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 0:05-cr-60203-JEM-2

UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

versus

JAMES R. MACARTHUR,

                                                               Defendant-Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                   (July 10, 2014)


Before TJOFLAT, WILSON and JORDAN, Circuit Judges.

PER CURIAM:

         James MacArthur, proceeding pro se, appeals the district court’s dismissal

for lack of jurisdiction of his post-judgment motion to recalculate his restitution
              Case: 13-13435     Date Filed: 07/10/2014    Page: 2 of 4


obligation. We previously determined that the district court did not have inherent

or retained authority to modify MacArthur’s original restitution order. On appeal,

he now argues that the district court has inherent or retained authority to give credit

toward the balance of that order, without modifying it. The government has

responded by moving to summarily affirm the district court ruling and to stay the

briefing schedule in the meantime.

      Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969);

see United States v. Martinez, 407 F.3d 1170, 1173-74 (11th Cir. 2005) (construing

the defendant’s “unconventional” motion as a motion for summary reversal,

granting the motion, vacating the defendant’s sentence, and remanding the case for

resentencing where the district court had committed plain error by treating the

Sentencing Guidelines as mandatory).

      We review de novo whether a district court has jurisdiction. See United

States v. Stossel, 348 F.3d 1320, 1321-22 (11th Cir. 2003) (reviewing whether a

district court had jurisdiction to consider a defendant’s motion to modify his


                                          2
              Case: 13-13435     Date Filed: 07/10/2014   Page: 3 of 4


sentence). Under the law of the case doctrine, our prior holdings are generally

binding in subsequent proceedings in the same case. Glock v. Singletary, 65 F.3d

878, 890 (11th Cir. 1995).

      The Mandatory Victim Restitution Act of 1996 (“MVRA”) requires the

district court to order restitution in fraud cases. 18 U.S.C. § 3663A(c)(1)(A)(ii).

An order of restitution under the MVRA shall be issued and enforced in

accordance with 18 U.S.C. § 3664. 18 U.S.C. § 3663A(d). Under that section, an

otherwise final order can be: (1) corrected under Fed.R.Cr.P. 35; (2) appealed and

modified under 18 U.S.C. § 3742; (3) amended under 18 U.S.C. § 3664(d)(5); or

(4) adjusted under 18 U.S.C. §§ 3664(k), 3572, or 3613A. 18 U.S.C. § 3664(o)(1).

Courts do not have inherent authority to modify a sentence outside of the

framework provided by statutes and the Federal Rules of Criminal Procedure. See

United States v. Diaz-Clark, 292 F.3d 1310, 1317-18 (11th Cir. 2002).

      After MacArthur appealed the district court’s denial of a motion to modify

his restitution order that he filed in 2011, we determined that the district court did

“not have inherent authority to modify a sentence outside of the specific

parameters provided by statute and the Federal Rules of Criminal Procedure,” and

since MacArthur did not argue the applicability of any of the proper procedures,

the district court lacked jurisdiction to modify the restitution order. United States

v. MacArthur, 510 F. App’x 802, 803 (11th Cir. 2013)(unpublished). Procedurally,


                                          3
               Case: 13-13435     Date Filed: 07/10/2014   Page: 4 of 4


we vacated the district court’s order, and remanded the case to the district court to

dismiss for lack of jurisdiction. Id.

      Here, the issue of whether the district court had inherent or retained

authority to modify a restitution obligation was determined in previous

proceedings in this case, so MacArthur’s argument is foreclosed by the law of the

case doctrine. Glock, 65 F.2d at 890. Moreover, MacArthur seeks, in effect, the

same relief that was previously denied him—a recalculation of his victims’ losses

and a corresponding modification of the amount of restitution owed. He argues

that the district court had “inherent or retained” jurisdiction to hear his motion, but

because he did not invoke one of the statutory bases for appealing, correcting,

modifying, adjusting, or amending a final order of restitution, the district court

properly dismissed his motion for lack of jurisdiction. See 18 U.S.C. § 3664(o)(1).

      Accordingly, the government’s motion for summary affirmance is

GRANTED, the judgment of the district court is AFFIRMED, and the

government’s motion to stay the briefing schedule is DENIED as moot.




                                          4